Citation Nr: 1042121	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-20 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include as secondary to the service-connected 
bilateral metatarsalgia and post operative hammertoe, left third 
toe.  

2.  Entitlement to a disability rating in excess of 10 percent 
for low back strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Winston-Salem 
Department of Veterans' Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claims for 
service connection for a left ankle disability, to include as 
secondary to the service-connected bilateral metatarsalgia and 
post operative hammertoe, left third toe, and a disability rating 
in excess of 10 percent for low back strain.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Service Connection for a Left Ankle Disability

The Board finds that the claim must be remanded for the RO to 
retrieve any outstanding private records of treatment for the 
Veteran's left ankle which may be relevant to the claim.  

The Veteran reported having disability benefits awarded by the 
Social Security Administration (SSA), and submitted SSA decisions 
to VA.  Following VA requests for SSA records in March 2005 and 
June 2005, a September 2005 response from SSA reported that they 
were unable to locate the Veteran's records.  In November 2005, 
the RO issued a formal finding of the unavailability of SSA 
records and sent the Veteran a VCAA notice letter, asking her to 
provide any SSA records that she may have in her possession.  

VA received SSA decisions from February 2003 and February 2004, 
which reflect that the Veteran's status post ankle surgery and 
left ankle pain and swelling were considered to be severe under 
the Social Security Act and her severe impairments also included 
osteoarthritis of the left ankle.  These decisions indicate that 
several private records of treatment pertaining to the left ankle 
with surgery in 2001 were considered, which have not been 
associated with the record.  In particular, the SSA decisions 
reflect that several private records of treatment were reviewed, 
including private medical records from the Roanoke-Chowan 
Hospital on March 27, 2001, private medical records from 
Northeastern Orthopedics from April 11, 2001 to June 13, 2001, a 
private consultive examination in December 2001 from Dr. M.A., 
private medical records dated from April 19, 2000 to May 28, 2002 
from Dr. T.A.W., and an office note from a private physician, Dr. 
D.U.K.  

It appears that these private records of treatment have not been 
associated with the record and no attempt to obtain these records 
has yet been made.  Therefore upon remand, the RO/AMC should 
attempt to obtain these records, to include requesting the 
Veteran to complete an Authorization and Consent to Release 
Information to the VA Form 21-4142 for each private physician.  
If such records are unavailable for any physician, the RO should 
provide documentation of this fact in the claims file.  

A Disability Rating in Excess of 10 Percent for Low Back Strain

In her August 2006 NOD, the Veteran claimed that her back 
condition was worse.  

In the September 2010 informal hearing presentation, the 
Veteran's representative stated that it had been over five years 
since her last VA examination and this statement indicates that 
her condition has worsened since that time.  Thus, the Veteran's 
representative argued that a remand is necessary.  

As the Veteran was last provided VA examination in July 2005, 
approximately five years ago and the statements by the Veteran 
and her representative report that her condition has worsened 
since that time, the Board finds that a current VA examination is 
necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a 
reexamination will be requested whenever there is a need to 
verify the current severity of a disability).  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain and associate with the 
claims file any pertinent medical records of 
treatment for the Veteran's left ankle that 
are adequately identified by the Veteran, to 
include:  (1) private medical records 
Roanoke-Chowan Hospital on March 27, 2001; 
(2) private medical records from Northeastern 
Orthopedics from April 11, 2001 to June 13, 
2001;  (3) a private consultive examination 
in December 2001 from Dr. M.A.; (4) private 
medical records dated from April 19, 2000 to 
May 28, 2002 from Dr. T.A.W. and; (5) an 
office note from a private physician Dr. 
D.U.K.  In doing so, the RO should request 
the Veteran to complete an Authorization and 
Consent to Release Information to the VA Form 
21-4142 for each private physician 
identified in this remand.  The RO/AMC should 
document whether or not these documents were 
available.  

2.  If any additional medical records are 
received and associated with the claims 
folder in response to paragraph No. 1, then 
the RO/AMC should refer the claims folder to 
an appropriate orthopedic specialist, 
preferably the QTC examiner who conducted the 
examination in April 2006, if available, for 
an addendum.  Based on a review of 
information and evidence contained in the 
claims folder, including the Veteran's 
medical history and the evaluation results, 
the examiner is asked to offer an opinion 
addressing the following questions: (1) Is it 
at least as likely as not (50 percent or 
greater probability) that the Veteran's 
bilateral metatarsalgia and post operative 
hammertoe of the left third toe are the cause 
of any currently diagnosed left ankle 
disorder, to include a bimalleollar fracture 
of the left ankle?  (2) Is it at least as 
likely as not (50 percent or greater 
probability) that the Veteran's bilateral 
metatarsalgia and post operative hammertoe of 
the left third toe caused a worsening of any 
currently diagnosed left ankle disorder, to 
include a bimalleollar fracture of the left 
ankle?  

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

2.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination by an 
appropriate specialist, to determine the 
current nature and etiology of her current 
low back strain.  The claims folder and a 
copy of this remand are to be made available 
to and reviewed by the examiner in connection 
with the examination.  The examination report 
is to contain a notation that the examiner 
reviewed the claims file.  

The evaluation of the Veteran's low back 
should consist of all necessary testing, to 
include range of motion testing.  

The examiner is asked to comment on the degree 
of severity of the Veteran's low back strain 
and its affect on her employment and 
activities of daily living.  

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and her representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


